NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EMMANUEL ARTHUR BALDOZ                          No.    17-71906
CORPUZ,
                                                Agency No. A097-994-901
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Emmanuel Arthur Baldoz Corpuz, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for special rule cancellation of removal under the Violence Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Women Act of 1994. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations under the REAL ID Act. Shrestha v.

Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review de novo questions of

law. Hernandez v. Ashcroft, 345 F.3d 824, 832 (9th Cir. 2003). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Corpuz and

his witness, Antonio Ybanez, were not credible. See 8 U.S.C. § 1229a(c)(4)(C)

(adverse credibility finding must be based on totality of circumstances); Shrestha,
590 F.3d at 1041 (“Doubtless the REAL ID Act requires a healthy measure of

deference to agency credibility determinations.”). Corpuz’s explanations do not

compel a contrary conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.

2011) (agency not required to accept explanations for inconsistencies). Corpuz’s

contention that the agency erred in not applying the “any credible evidence”

standard in reaching a decision is unpersuasive, where the record shows that all

credible evidence was considered. 8 U.S.C. § 1229b(b)(2)(D). In addition, his

contention that the BIA violated due process by affirming the IJ’s adverse

credibility findings, giving partial weight to the testimony of Dr. Bennett

Williamson, and relying on speculation and conjecture is not supported by the

record. See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014) (“To



                                          2                                    17-71906
prevail on a due-process claim, a petitioner must demonstrate both a violation of

rights and prejudice.”).

      Because the agency did not find Corpuz and Ybanez credible and did not

assign full weight to the psychological evidence, substantial evidence also supports

the agency’s determination that Corpuz failed to establish he had been battered or

subjected to extreme cruelty by his U.S. citizen spouse. See 8 U.S.C.

§ 1229b(b)(2)(A)(i)(I). As this determination is dispositive, we do not reach

Corpuz’s remaining contentions regarding hardship and discretion. See Simeonov

v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      Finally, we lack jurisdiction to review Corpuz’s unexhausted contention that

the IJ should have considered his personality disorder in proceeding with trial.

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     17-71906